Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Thomas on 11/4/2021.

The application has been amended as follows: 
In claim 14, lines 11-12 are amended as follows: 
and the second linkage member due to the first key engaging engaging 

In claim 19, the last line is amended as follows:
the first keyway and the second key engaging the second keyway, wherein a hole is defined through the first linkage member through the first key, through the second linkage member and the second key, and through the link member, wherein the hole is configured to receive there through a pin for securing the link unit to another link unit.

Claim 20 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Examiner notes that cited reference Rosin discloses the claimed structure of the link unit and the location of the pin within the holes of the link unit(s), Rosin does not disclose the use of a non-rotatable connection or the use of a tool.  Cited reference Dombre discloses the use of a non-rotatable connection within the link unit and a rotatable connection between link units, but Dombre does not disclose the use of the pin as claimed, nor does Dombre teach including a tool.  Rivera discloses a link unit with a tool, but does not disclose the linkage member as claimed, the non-rotatable fixed position, or the pin as claimed.  Examiner contends that no combination of the parts disclosed in the prior art result in an obvious modification of the claimed language of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677